Name: 2009/49/EC: Council Decision of 28Ã November 2008 on the conclusion of the Agreement between the European Community and Australia on trade in wine
 Type: Decision
 Subject Matter: European construction;  consumption;  agricultural activity;  Asia and Oceania;  beverages and sugar;  marketing;  international affairs
 Date Published: 2009-01-30

 30.1.2009 EN Official Journal of the European Union L 28/1 COUNCIL DECISION of 28 November 2008 on the conclusion of the Agreement between the European Community and Australia on trade in wine (2009/49/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Agreement between the European Community and Australia on trade in wine (1), approved by Council Decision 94/184/EC (2), provides that further negotiations are required regarding the transitional periods for the names referred to in Articles 8 and 11 of that Agreement. (2) On 23 October 2000, the Council authorised the Commission to negotiate a new Agreement on trade in wine between the Community and Australia. (3) Those negotiations have been concluded and the new Agreement between the European Community and Australia on trade in wine (hereinafter referred to as the Agreement) was initialled by both Parties on 5 June 2007. (4) The Agreement should therefore be approved. (5) In order to facilitate the implementation and possible amendment of the Annexes to the Agreement, the Commission should be authorised to adopt the necessary measures in accordance with the procedure referred to in Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine (3). (6) As from the date of entry into force of the Agreement, the previous Agreement between the European Community and Australia on trade in wine, its Protocol and the related Exchange of Letters, signed at Brussels and Canberra on 26 January 1994 and 31 January 1994, shall be terminated, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and Australia on trade in wine including its Annexes, Protocol, Declarations and Consolidated Exchange of Letters (hereinafter referred to as the Agreement) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 3 For the purpose of applying Article 29(3) of the Agreement, the Commission is hereby authorised to adopt, in accordance with the procedure referred to, as appropriate, in Article 113(1) or Article 113(2) of Regulation (EC) No 479/2008, the measures necessary to implement the Agreement and to amend its Annexes and the Protocol, in accordance with Articles 29 and 30 of the Agreement. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 November 2008. For the Council The President M. BARNIER (1) OJ L 86, 31.3.1994, p. 3. (2) OJ L 86, 31.3.1994, p. 1. (3) OJ L 148, 6.6.2008, p. 1.